Citation Nr: 0700218	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  96-23 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.

2.  Entitlement to service connection for headaches as a 
distinct ratable entity.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Evaluation of chronic bronchitis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran testified before the undersigned Veterans Law 
Judge in June 2006.  A transcript of his hearing has been 
associated with the record.

The issues of entitlement to service connection for headaches 
as a separate ratable entity and for an increased rating for 
chronic bronchitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was manifest in service.  Cardiovascular 
disease is related to hypertension.

2.  The veteran's PTSD is manifested by occupational and 
social impairment due to sleep disturbance, anxiety, 
irritability, intrusive thoughts, avoidance, depression, and 
occasional neglect of personal appearance and hygiene.  

CONCLUSIONS OF LAW

1.  Cardiovascular disease to include hypertension was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 
9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
February 1995, long before the enactment of the VCAA.  A 
letter dated in April 2002 explained the evidence necessary 
to support claims for service connection and increased 
ratings.  It noted the evidence that had been received and 
the action that had been taken by the RO.  The RO requested 
that the veteran identify additional evidence in support of 
his claim.  

A March 2003 letter described the evidence necessary to 
substantiate the veteran's claims and asked the veteran to 
identify any additional evidence that might support his 
claims.

A December 2003 letter listed the evidence that had been 
received.  It told the veteran that VA was responsible for 
obtaining certain types of evidence and that it would make 
reasonable efforts to obtain other types of evidence in the 
veteran's behalf.  The veteran was told what he could do to 
help VA.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
As noted above, the veteran's claim and the initial 
adjudication of it predated the VCAA.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection for cardiovascular disease, including 
hypertension, may be granted if manifest within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. § 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  
	
	Cardiovascular Disorder

The veteran's service medical records indicate that the 
veteran was diagnosed in July 1945 with anxiety state, acute 
and transient, manifested by headaches and irritability.  The 
records also reflect that the veteran was diagnosed with 
essential hypertension in July 1945.  An EKG revealed right 
axis deviation but was otherwise within normal limits.  A 
chest X-ray was also normal.  

Blood pressure readings taken in July 1945 included readings 
of 120/86, 126/86, and 38/94.  On examination in September 
1945, the veteran's blood pressure was 140/84.

On VA examination in May 1947, the veteran's cardiovascular 
system was normal.  

In February 1995 the veteran claimed that his cardiovascular 
disability was related to his pulmonary disability.  

An April 1995 letter from D.M.H., M.D. indicates that Dr. H. 
had treated the veteran since January 1987.  He noted the 
veteran's history of severe coronary artery disease status 
post coronary artery bypass in 1978 and 1993.  

In a May 1995 letter, M.F., M.D. indicated that the veteran 
was known to his practice since 1968 but that there had been 
a hiatus in his treatment.  He noted that he had treated the 
veteran for coronary heart disease with coronary bypass 
surgery in 1978.  

Left ventricular dysfunction and aortic sclerosis with 
insufficiency were noted in a July 1998 VA treatment record.

A VA heart examination was conducted in October 2001.  The 
examiner reviewed the veteran's history of coronary artery 
disease, including his bypass surgeries in 1978 and 1993.  He 
indicated that the veteran's current diagnoses were 
congestive heart failure and atrial fibrillation.  The 
veteran denied current chest pain.  He also denied 
diaphoresis, palpitations, orthopnea, and paroxysmal 
nocturnal dyspnea.  He endorsed dyspnea on exertion.  The 
veteran's heart was of normal size on percussion.  
Auscultation revealed an irregular heartbeat with a rate of 
76.  The diagnosis was coronary artery disease.  The examiner 
concluded that it was less likely than not secondary to the 
veteran's pneumonia in service.  Rather, he indicated that it 
was likely secondary to atherosclerosis.

In a February 2003 addendum to his October 2001 examination 
report, the VA heart examiner opined that the veteran's 
coronary artery disease was not likely as not secondary to 
his respiratory condition.  He indicated that there was not 
enough evidence in the medical literature indicating that 
respiratory problems were risk factors for heart disease.  

The report of a July 2003 VA general medical examination 
indicates a diagnosis of hypertension.

An October 2003 VA respiratory examination report indicates 
that the veteran had undergone pacemaker placement.

At his June 2006 hearing, the veteran testified that he was 
diagnosed with hypertension during service.  His 
representative pointed out that he had a current heart 
condition.  

The Board observes that it has been presented with objective 
evidence that that the veteran's current cardiovascular 
disorder is not secondary to the service-connected chronic 
bronchitis. Such evidence includes the opinions of a VA 
examiner.  The October 2001 examiner concluded that the 
veteran's heart condition was not related to his pneumonia in 
service, but rather was more likely secondary to 
atherosclerosis.  In February 2003 he opined that the 
veteran's coronary artery disease was not likely as not 
secondary to his respiratory condition.  He indicated that 
there was not enough evidence in the medical literature 
indicating that respiratory problems were risk factors for 
heart disease.  The Board finds that such evidence is far 
more probative than the veteran's statements advanced in 
support of his claim.  In sum, the preponderance of the 
evidence establishes that a cardiovascular disorder is 
unrelated to the veteran's service-connected chronic 
bronchitis.  But, that is not the only theory of entitlement 
that must be addressed.

The record does support the grant of service connection for 
hypertension on a direct basis.  In this regard, the Board 
notes that essential hypertension was diagnosed during 
service.  Hypertension is considered a chronic disease.  
38 U.S.C.A. § 1101; 38 C.F.R. § 3.303.  The Court has 
establishes that if appellant establishes that he suffered 
from a "chronic" condition that was incurred during his 
military service, any manifestation of it at a later date 
represents a service-connected disability for which service 
connection is due unless those manifestations are clearly 
attributable to intervening causes.  Brannon v. Derwinski, 1 
Vet. App. 314, 315 (1991).  The service medical records show 
various elevated blood pressures during hospitalization in 
July 1945.  The veteran currently carries a diagnosis of 
hypertension.  The record does not contain evidence that 
clearly establishes an intervening cause.  As the veteran's 
hypertension was manifest in service, and the veteran's 
current diagnoses include hypertension, the Board concludes 
that service connection for that disability is warranted.

The Board also notes that regulations establish that 
hypertension is an early symptom long preceding the 
development of cardiovascular disease in their more obvious 
forms.  38 C.F.R. § 3.309 (2006).  As such, the subsequent 
development of other cardiovascular disease is linked to the 
service connected hypertension.

Lastly, the Board notes that the in-service diagnosis of 
hypertension could have been questioned.  However, based upon 
the age of the veteran and the delay that follows any Remand, 
such questioning would not be legitimate in this case.  
Rather, the case could have been better developed and it was 
not.  The Board has based the decision on the record that 
exists.
 
Increased Rating for PTSD

On VA psychiatric examination in December 1995, the veteran 
reported that he was hospitalized for pneumonia, headache, 
and nerves in service.  He complained of restlessness and 
sleep disturbance.  He endorsed flashbacks of combat, 
recurrent distressing dreams, intrusive thoughts, and startle 
responses.  He stated that he avoided situations that aroused 
recollections of his combat experiences.  He reported marital 
problems and indicated that he was in the process of a 
divorce from his second wife.  He noted that his wife 
complained that he was moody and irrational.  He denied 
social activities.  He also denied a history of substance 
abuse.  He indicated that he was not receiving any 
psychiatric treatment.  On mental status examination, the 
veteran was alert and cooperative.  He answered questions 
relevantly and coherently.  His affect was restricted and his 
mood was dysphoric.  He endorsed crying spells.  He stated 
that he became upset easily.  He was concerned about his 
physical condition, nervous condition, and marital problems.  
The veteran's fund of general information was good.  Insight 
and judgment were adequate for VA purposes.  The diagnosis 
was chronic PTSD.  The veteran's Global Assessment of 
Functioning (GAF) score was 35.

An additional VA examination was carried out in December 
1999.  The veteran complained of trouble sleeping, with 
nightmares and intrusive memories.  He noted that during the 
day he could not sit still, and that he had flashbacks.  He 
reported that he lived with his son and mostly associated 
with his family.  He indicated that he went to a senior 
citizen center twice per week.  Objectively, the veteran 
appeared tense, with appropriate behavior.  His thought 
process was not impaired.  There were no suicidal or 
homicidal thoughts or ideations.  He was well oriented.  
There was no memory loss, obsessive or ritualistic behaviors, 
or panic attacks.  The diagnosis was PTSD.  The examiner 
concluded that the veteran's GAF score was between 50 and 55.

In August 2000 the veteran admitted to frequent thoughts of 
the war and episodic nightmares.  His affect was depressive.  
A November 2000 VA treatment record indicates a GAF score of 
65.

On VA psychiatric examination in October 2001, the veteran 
reported early and late insomnia and noted that he rarely 
achieved four hours of sleep.  He endorsed frequent 
nightmares and indicated that they had increased in intensity 
since the attack on the World Trade Center.  He noted that he 
was often anxious and depressed about the attack, and that it 
prompted vivid reminders of bombed out buildings he saw 
during World War II.  He denied suicidal ideation.  He 
reported significantly diminished appetite and noted that he 
had lost weight after the World Trade Center attack.  He 
stated that he was frequently irritable, noting that he had 
recently had an argument with a traffic police officer which 
had resulted in a fine.  He indicated that he was socially 
isolated and that he continued to avoid reminders of combat.  
On mental status examination the veteran war oriented to 
person and place but did not know the date of the day of the 
week.  His mood was significantly depressed and he became 
tearful and distressed while discussing the attack on the 
World Trade Center and its similarities to his experiences 
during the war.  His thinking was logical and goal oriented, 
without evidence of underlying thought disorder.  He denied 
hallucinations and delusions.  Long-term recall was grossly 
intact, but concentration and short-term memory were 
moderately impaired.  Judgment and insight were present.  The 
diagnoses were chronic PTSD and depressive disorder not 
otherwise specified.  The examiner determined that the 
veteran's GAF score over the previous three weeks had been 
49, and it had been 49 to 55 in the previous year.  

On VA examination in July 2003, the veteran reported only 
inconsistent and minimal improvement in sleep patterns with 
medication.  He also indicated that medication had not 
provided any substantial improvement in his mood.  He 
reported frequent arguments with his son and irritation with 
other member of his senior center.  He reported, without 
remission, nightmares and intrusive memories about his combat 
experiences, social withdrawal, lack of interest in 
significant activities, emotional numbing, and 
hypervigilance.  He stated that he had insomnia, with two to 
three hours of broken sleep nightly.  He described 
considerable distress arising from his memories of and 
nightmares about combat.  He complained of loneliness and an 
inability to tolerate contact with others.  He stated that he 
sometimes cried without reason and that he felt hopeless 
about his future.  He reported indifference to  most 
activities, sometimes neglecting to dress, and had little 
interest in routine chores or leisure activities.  He 
reported that his appetite remained poor.  The examiner noted 
that the veteran had experienced a recent weight loss.  The 
veteran indicated distress over news about the war in Iraq.  
With respect to the veteran's psychosocial adjustment since 
the last examination, the examiner noted that the veteran 
reported being bored or irritated by other members of his 
senior center.  The veteran indicated that he had stopped 
bowling because of arguments.  He stated that he spent most 
of his time doing nothing, and that he often felt too anxious 
to concentrate on television or books.  He noted a lack of 
motivation to attend Mass.  He reported a lack of motivation 
and indifference to volunteer or social activities.  On 
mental status examination, the veteran was oriented to place 
and person but had difficulty recalling the day or the week 
and the date.  His mood was slightly dysphoric and his affect 
was severely constricted.  He denied suicidal and homicidal 
ideation.  Long term recall was grossly intact, but short 
term recall and concentration were moderately impaired.  
There was no indication of formal thought disorder.  Judgment 
and insight were present.  The diagnoses were chronic PTSD 
and depressive disorder not otherwise specified, representing 
a progression of PTSD.  The examiner concluded that the 
veteran's GAF score was currently 49, with a GAF of 45 to 49 
in the past year.

At his June 2006 hearing, the veteran testified that he 
avoided watching war movies and that he had nightmares.  

During the pendency of this appeal, the VA Schedule of 
Ratings for Mental Disorders, was amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996. 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996). As there is no indication that 
the revised criteria are intended to have retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Under the criteria in effect prior to November 7, 1996, VA 
regulations provided that the severity of a psychiatric 
disorder was premised upon actual symptomatology, as it 
affected social and industrial adaptability. 38 C.F.R. § 
4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

Under the old schedular criteria, a 50 percent rating is 
warranted where the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (1996).

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating under the previous 
criteria.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new criteria, a 50 percent evaluation is indicated 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is indicated where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self of others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2006).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A score of 31 to 40 is assigned where there is "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A score of 41-50 is assigned where 
there are, "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A score of 
51-60 is appropriate where there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co- workers)."  Id.  A score of 61-70 
is indicated where there are, "Some mild symptoms (e.g., 
depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.

Having carefully reviewed the evidence pertaining to the 
veteran's PTSD, the Board has concluded that an evaluation of 
70 percent is warranted.  In this regard, the Board notes the 
veteran's report of sleep disturbance, flashbacks, recurrent 
nightmares, intrusive thoughts, startle responses, avoidance, 
anxiety, depression, irritability, and social isolation.  The 
veteran indicates that he has difficulty getting along with 
others and that he was unable to tolerate contact with 
others.  Objectively, the record shows that the veteran has 
been oriented to person and place, but not to the date or the 
day of the week.  The veteran's mood is significantly 
depressed and affect is severely restricted.  Short term 
recall and concentration are impaired.  

In sum, the Board concludes that the veteran's PTSD symptoms 
are appropriately contemplated by the criteria for a 70 
percent evaluation.  

An evaluation in excess of 70 percent is not warranted.  
Little in the record, including the veteran's testimony 
suggests that there is total social and occupational 
impairment.  His thought processes are not grossly impaired.  
He does not engage in grossly inappropriate behavior.  
Judgment and insight are intact.  There is no indication of 
formal thought disorder.  The veteran's GAF score, has been 
assessed at worst, as 35.  However, the Board has compared 
the examination and the reported GAF of 35 with all the other 
evidence of record.  The Board assumes that the December 1995 
examiner was competent.  However, nothing in his report 
appears to be consistent with a GAF of 35.  Rather, the other 
GAF scores of record, including those in the 40s, are far 
more justified and are supported by the examiner's 
identification of symptoms.  The Court has established that 
the probative value of medical evidence is based on the 
medical expert's personal observation of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 471 (1993).  Although the GAF of 
35 is evidence that must be considered, the Board accords the 
score less probative value than the more reasoned reports by 
the other examiners.  The GAF of 35 is inconsistent with the 
other evidence of record, including the testimony, and such 
score is accorded less probative value.  Moreover, the record 
does not establish that the veteran suffers from totally 
incapacitating symptoms or that there is there occupational 
and social impairment.  Accordingly, the Board finds that the 
appropriate rating for the veteran's PTSD is 70 percent.




ORDER

Service connection for cardiovascular disease to include 
hypertension is granted.

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits. 


REMAND

The Board notes that the VCAA is also applicable to the 
remaining issues on appeal.

With regard to the veteran's claim of entitlement to service 
connection for headaches, the Board notes that a September 
1945 service medical record indicates that no precipitating 
emotional factor could be determined to have caused the 
attack that resulted in the veteran's hospitalization.  The 
veteran reports that he has suffered from headaches since 
1943, during his time in combat.  A VA examiner concluded 
that the veteran's headaches appeared to be migraine type in 
September 2001.  A VA neurologist opined in August 2002 that 
the veteran's reported headaches did not represent a separate 
disability and that there was no connection between the 
headaches and the veteran's active service or to his PTSD.  
However, the neurologist failed to address the statement in 
the veteran's service medical records indicating that the 
veteran's headaches could not be explained on an emotional 
basis.  Moreover, he did not provide any rationale to support 
his conclusion that the veteran's headaches were not related 
to service or to his service-connected PTSD.  As such, the 
Board has concluded that an additional examination should be 
conducted.

The VA treatment records indicate that the veteran underwent 
pulmonary function testing in October 2003.  An abbreviated 
report indicates that the pulmonary department should be 
contacted for a complete copy of the testing results.  An 
attached report shows only the pre-bronchodilator results.  
As such, the record is incomplete for the purpose of 
evaluating the veteran's chronic bronchitis.

The veteran is notified that if he has any evidence 
pertaining to his claims for increase, that was not 
previously submitted to VA, he should submit such evidence.

The Board has concluded that additional development is 
necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The AOJ should schedule the appellant 
for a VA examination to determine the 
nature, extent and etiology of his 
headaches.  The examiner should review 
the claims file.  The examiner should 
provide an opinion as to whether the 
veteran's headaches are related to the 
headaches noted in service, or to a 
service-connected disability, to include 
the veteran's service-connected PTSD.

2.  The RO should obtain from the 
appropriate VA Medical Center the 
complete report of the October 2003 
pulmonary function tests, to include both 
pre- and post-bronchodilator results.  
Such report should be associated with the 
record.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


